UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NELLA MANKO,

                                 Plaintiff,
                                                                 20-CV-9928 (LTS)
                     -against-
                                                                 CIVIL JUDGMENT
LENOX HILL HOSPITAL, et al.,

                                 Defendants.

         Pursuant to the order issued July 2, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

the Rooker-Feldman doctrine, under the doctrine of Eleventh Amendment immunity, and for

failure to state a claim on which relief may be granted. The Court declines to exercise

supplemental jurisdiction over any state law claims Plaintiff may be asserting. 28 U.S.C.

§ 1367(c)(3).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 2, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
